DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 21-27, drawn to a syringe comprising: a plunger having a shaft including first and second sections made of different diameters, a barrel, first and second probes, and a microcontroller.
Group II, claims 28-33, drawn to a syringe comprising: a plunger having a shaft including first and second sections made of different materials, a barrel, first and second probes, and a microcontroller.
Group III, claims 34-39, drawn to a method of using the syringe comprising: a plunger, a barrel, first and second probes, and a microcontroller.
Groups I-III lack unity of invention because even through the inventions of these groups require the technical features of a plunger, a barrel, first and second probes, and a microcontroller; these technical features are not special technical features as they do not make a contribution over the prior art in view of Brown (US 6270455), Tran (US 2016/0022916), and Schabbach (US 11020529). Brown discloses a syringe (580; Fig.21) comprising: a plunger (590) having a first section (body of the plunger (590)); a barrel (holder (552), first probe (electrode (700 e’)) and second probes (electrode (700 e’’)) disposed on the barrel (552); and a microcontroller (column 23, lines 53-56) in electrical communication with the first and second probes, the microcontroller being configured to: (i) measure a capacitance between the first and second probes (column 25, lines 53-66), and  18WO 2018/218167PCT/US2018/034690 (ii) determine that an injection has been completed (the electrodes are fully capable of indicating that the injection is complete, since the electrodes indicate the quantity of liquid (592) within the syringe) (Preferably, the dielectric properties of barrel 586, plunger 590 and liquid 592 are such that the capacitance response pattern of capacitive element 700 is indicative of the position of plunger 590 relative to capacitive element 700 and/or of the quantity of liquid 592 within syringe 580; column 26, lines 15-20). Tran discloses radial projections (106; Fig.1) (second section) disposed on the body of the plunger (104). Schabbach discloses have a processor/microcontroller (40; Fig.1) located on a flexible foil (11) disposed on a cartridge (50) (Fig.3). Modified Brown is fully capable of determining the injection is complete when a second capacitance value is measured, since the second capacitance value is based on the second section of the plunger (where the radial projections (106) are modified) adjacent to a proximal end (away from patient) of the plunger.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Dmitry Dymarsky on 03/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-27. Affirmation of this election must be made by applicant in replying to this Office action. Claims 28-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021, 07/16/2021, 02/16/2021, and 03/27/2020 were considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6270455); in view of Tran (US 2016/0022916), Schabbach (US 11020529), and Rush (US 2009/0105647).
Regarding Claim 21, Brown discloses a syringe (580; Fig.21) comprising: a plunger (590) having a shaft extending longitudinally between a proximal end (away from the patient) and a distal end (towards the patient), the shaft including: a first section (body of the plunger (590)) having a first diameter; a barrel (holder (552)) having a proximal end (away from the patient) and a distal end (towards the patient) and a cylindrical sidewall extending longitudinally between the proximal and distal ends (Fig.23A), the sidewall defining an internal volume (Fig.23A), the distal end of the plunger being inserted into a proximal end of the barrel (the distal end (towards the patient) of the plunger (590) is inserted through/into the proximal end (away from the patient) of the barrel (586) as seen in Fig.23A) and being movable within the internal volume with respect to the barrel in the longitudinal direction (Plunger 590 is capable of longitudinal motion relative to barrel 586, for adjusting the volume available to liquid 592; columns 24 (lines 66-67)- 25 (line 1)) (the plunger (590) moves within an internal volume in the barrel (586), and the barrel is located within the holder (552) as seen in Fig.23A); and a first probe (electrode (700 e’)) and a second probe (electrode (700 e’’)) disposed on the barrel (552) adjacent a proximal end of the barrel (the electrodes (700 e’ and 700 e’’) are located adjacent to the proximal end (away from patient) of the holder (552) as seen in Fig.23A), the first and second probes being opposite to one another such that the interior volume of the barrel is radially between the first and second probes (Fig.23A); and a microcontroller (column 23, lines 53-56) in electrical communication with the first and second probes, the microcontroller being configured to: (i) measure a capacitance between the first and second probes (column 25, lines 53-66), and  18WO 2018/218167PCT/US2018/034690 (ii) determine that an injection has been completed (the electrodes are fully capable of indicating that the injection is complete, since the electrodes indicate the quantity of liquid (592) within the syringe) (Preferably, the dielectric properties of barrel 586, plunger 590 and liquid 592 are such that the capacitance response pattern of capacitive element 700 is indicative of the position of plunger 590 relative to capacitive element 700 and/or of the quantity of liquid 592 within syringe 580; column 26, lines 15-20).
Brown does not appear to disclose a second section having a second diameter disposed between the first section and the proximal end of the plunger. Brown does not also disclose a microcontroller disposed on the barrel to measure the capacitance having a first capacitance value when the first section of the plunger shaft is between the first and second probes and a second capacitance value different from the first capacitance value when the second section of the plunger shaft is between the first and second probes and determine that an injection has been completed when the second capacitance value is measured.
Tran teaches it was known in the art to have radial projections (106; Fig.1) with an external surface having a diameter greater than the body of the plunger (104) (parag. [0033], lines 14-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Tran to have a second section with a diameter different than the first section (body of the plunger) in order to increase resistance to translating the plunger tom provide feedback to a user to indicate the position of the plunger relative to the barrel (parag. [0033]).
Schabbach teaches it was known in the art to have a processor/microcontroller (40; Fig.1) located on a flexible foil (11) disposed on a cartridge (50) (Fig.3). The microcontroller is fully capable of measuring a first and a second capacitance of modified Brown, since the capacitance is related to the thickness of the plunger/distance between the electrodes (when the thickness/diameter of the plunger increase, the distance between the electrodes decreases). Rush teaches it was known in the art that the measured capacitance is proportional to the distance between the plates/electrodes to measure the position of the piston (parag. [0052]). Modified Brown is fully capable of determining the injection is complete when a second capacitance value is measured, since the second capacitance value is based on the second section of the plunger (where the radial projections (106) are modified) adjacent to the proximal end (away from patient) of the plunger.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Schabbach and Rush to have a microcontroller disposed on the barrel to measure a first and a second capacitance of the first and second sections of the plunger in order to have a more precise measurement of the location of the plunger and the volume of the liquid in the barrel.
Regarding Claim 22, Brown as modified discloses all the limitations of Claim 21 above.
Brown does not appear to disclose a near-field communication (NFC) antenna disposed on the barrel and communicatively coupled to the microcontroller, the microcontroller being further configured to transmit data related to the determination that an injection has been completed to an external device via the NFC antenna.
Schabbach teaches it was known in the art to have an NFC antenna (44) on the flexible foil (11) disposed on the cartridge (50) (Fig.3) electrically connected to the processor/microcontroller (40) and transmit the data measured via electrodes (32 and 34) (position of the piston (52) indicating the injected volume of the medicament) to an external device (200)  (the sensor 10 is further equipped with an antenna 44 which is also electrically connected to the processor 40 via at least one conductor 42. By means of the antenna 44 the processor 40 is capable to communicate with external electronic devices 200 as schematically illustrated in FIG. 4. Typically, the antenna 44 provides a wireless communication between the processor 40 and the external electronic device 200; column 17, lines 14-18) (column 16, lines 17-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Schabbach to have an NFC antenna coupled to the microcontroller to transmit the data related to the determination of the injection is complete to an external device in order to continuously monitor the volume of the dispensed medicament and the position of the plunger.
Regarding Claim 23, Brown as modified discloses the syringe as recited in claim 21, and further discloses comprising a memory (calibration memory (438)) disposed on the barrel and configured to store data related to capacitance measurements made by the microcontroller (A computing device 436 is in electrical communication with measuring device 432 and with a calibration memory 438. Computing device 436 preferably includes a microprocessor. Computing device 436 is further in electrical communication with a recording device 440. Recording device 440 preferably includes a memory chip. Computing device 436 generates dose data to be stored in recording device 440; column 23, lines 53-59).
However, Brown does not appear to disclose the memory disposed on the barrel.
Schabbach teaches it was known in the art to have a flexible foil (11) wrapped around the cartridge. The memory of Brown is fully capable of being fixed to the flexible foil (11) to be wrapped around the cartridge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Schabbach to have a memory disposed on the barrel in order to fix the components such that the components are unaffected during assembly (column 17, lines 64-67).
Regarding Claim 24, Brown as modified discloses the syringe as recited in claim 21, and Tran further teaches wherein the second diameter is larger than the first diameter (parag. [0033], lines 14-21).
Regarding Claim 25, Brown as modified discloses the syringe as recited in claim 21, and further discloses wherein at least a portion of each of the plunger and the barrel are enclosed within one of a manual self-injection device or an auto- injection device (housing (550); Fig.21) (column 24, lines 32-42).
Regarding Claim 26, Brown as modified discloses the syringe as recited in claim 21, and Schabbach further teaches wherein the first (32) and second (34) probes and the microcontroller (40) are included within an inlay (flexible foil (11)) disposed on the barrel (50) (Fig.3).
Regarding Claim 27, Brown as modified discloses the syringe as recited in claim 26, and Schabbach further teaches wherein the inlay (11) is molded into the barrel (the flexible foil (11) is wrapped around the cartridge (50)) (column 15, lines 36-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./Examiner, Art Unit 3783

                                                                                                                                                                                           /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783